Citation Nr: 1742943	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  07-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for bilateral hammer toes.

4.  Entitlement to service connection for painful foot scars.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to August 1980 with additional periods of unverified Reserve or National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  The case was previously before another Veterans Law Judge (VLJ) in September 2015; it is now before the undersigned.

The issue of service connection for a left shoulder disabilities is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2006 rating decision denied the Veteran service connection for left shoulder disability because no such disability was shown; evidence received since then includes evidence not of record at that time, suggests such a disability was incurred during qualifying service, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

2.  The Veteran is not shown to have hammer toes of either foot.

3.  The Veteran is not shown to have any foot scars.

4.  The weight of the evidence is against a finding that the Veteran's low back disability is related to service.


CONCLUSIONS OF LAW

1.  Service connection for left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  Service connection for left or right hammer toes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  Service connection for painful foot scars is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Assist

VA's duty to notify was satisfied in the matters being adjudicated here by April 2006 and March 2015 letters.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  There are no allegations that any additional potentially relevant records exist and could be obtained.

Several VA examinations have been conducted in conjunction with the claims on appeal.  As described in the analysis of the merits below, the examinations refect a thorough consideration of the record, relevant medical history, and the findings on examination and are sufficient to support a decision on the merits.  

II. Analysis of the Merits 

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Reopening of the Left Shoulder Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, a December 2006 rating decision originally denied service connection for a left shoulder disability because no such disability was shown.  The Veteran filed a timely appeal of that decision but did not perfect it following the issuance of a May 2007 statement of the case.  Therefore, that decision became final based on the evidence then of record, and is the prior final denial in this case.

Evidence in the record at the time of the prior final decision included STRs (noting left shoulder pain and confirming a May 1987 vehicular accident), lay statements (alleging left shoulder injury during the May 1987 accident), and private medical records (noting left shoulder pain).  Evidence received since that decision includes updated private and VA treatment records (noting a March 2015 left shoulder rotator cuff tear and a subsequent diagnosis of subacromial impingement), additional lay statements (alleging a left shoulder injury was sustained during a March 2015 accident while on qualifying Reserve or National Guard duty), and a service record (confirming that the left shoulder rotator cuff tear was sustained in the line of duty, but not confirming the nature of her service at that time). 

The Board finds that new evidence has been received since the prior final denial and, more critically, that such evidence directly relates to previously unestablished elements (i.e., current diagnosis, in-service event or injury, and medical nexus) that are required to substantiate the underlying claim.  Moreover, considering the low threshold for reopening established in Shade, the Board finds such evidence also raises a reasonable possibility of substantiating that claim.  Consequently, new and material evidence has been received, and the left shoulder claim must be reopened.

Additional development of the reopened claim is addressed in the remand paragraphs below.

B. Service Connection Claims

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  However, absent proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

1. Hammer Toes and Foot Scars

Here, a review of the evidence finds there is simply no evidence of any foot disability involving hammer toes or painful scars.  STRs do note complaints involving blisters on the toes in June 1979, but VA examinations in June 2012 and March 2014 specifically evaluating the feet and the skin thereof include no notations relating to scars or hammer toes.  Consequently, service connection for such disabilities is not warranted.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Accordingly, the appeals in such matters must be denied.




2. Low back Condition

The Board concludes that the weight of the evidence is against a finding of service connection for the Veteran's low back disability.  Initially, the Board notes that there is no dispute that the Veteran presently has some degenerative changes to the lower back and that she experienced some type of injury to her back while riding in a truck in May 1987 while on active duty for training in the Army National Guard.  However, there is notable disagreement as to the nature and severity of the injury as well as her symptom history after service.  Moreover, there are medical opinions both for and against the claim.  

a. Summary of the evidence

The Veteran was riding in the back of a truck in May 1987 when she experienced some sort of injury.  She has repeatedly indicated that she was hit in the back with a rack of guns that fell.  However, in an opinion that she submitted from a chiropractor R.S.J., he reports that she described falling off the truck.  The Veteran's service medical records indicate a diagnosis of low back strain after a "bumpy ride."  There is no mention of anything falling on the Veteran nor of the Veteran falling out to the truck.  An additional notation a couple of weeks after the original report states that the Veteran's reported ongoing pain "is out of proportion to [the] history & physical exam.  I suspect secondary gain is involved here, i.e. malingering."  In 2006, the Veteran submitted a buddy statement from a fellow service member regarding the injury.  Her fellow service member reported that the Veteran was in a folding chair in the back of the truck due to space limits.  As to the injury, the buddy statement reports only that "[s]omewhere between Greenville, SC, and Fort Bragg, NC, she hurt her back."  There is no description of the injury.

An EMG was taken of the Veteran's back in June 1987 and it was determined that there was no electrophysiological evidence of a lumbosacral radiculopathy.  June 1987 service treatment records also indicate that the Veteran made no mention of lumbar pain, but rather, complained of pain in her right arm.  

Service treatment records indicated that at a follow up examination in September 1987, the Veteran complained of pain in the lumbar region of her back.  However, an examination, the Veteran's lumbar spine demonstrated a normal range of motion normal strength, reflexes were within normal limits and there was no sign of muscle spasm.  Based on these objective findings, the medical examiner concluded that the Veteran was suffering from a soft tissue contusion

In the Veteran s Report of Medical History pursuant to her enlistment in the Army National Guard in May 1993, the Veteran indicated that her present health was good and that she did not experience any recurrent back pain nor an inability to perform certain motions or an inability to assume certain positions.  Furthermore, the Veteran s Report of Medical Examination also indicated that the Veteran's spine and neurological tests to be within normal limits

An Annual Medical Certificate dated March 1999 indicated that the Veteran had been hospitalized in February 1999 for internal bleeding as a result of a tumor in her abdomen, which was later diagnosed as an ovarian cyst.  There was no mention of any recurrent lower or upper back pain or discomfort in that certificate. 

In 2002, the Veteran reported an injury to her shoulder and neck when a package fell from a conveyer belt onto her while she was working for UPS.  In January 2003, she reported another box falling onto her left shoulder.  Treatment of these injuries do not mention the 1987 injury or any allegations of continuity of symptomatology.

In June 2006, the Veteran submitted brief statements from family members recalling that the Veteran expressed experiencing back pain after service.

A November 2006, VA examiner opined that he could not explain the Veteran's allegations of back pain and limitations based upon MRI and x-ray results that were inconsistent with the limitations being described.

In May 2007, the Veteran submitted the opinion from the chiropractor R.S.J. mentioned above.  The opinion indicated that he treated the Veteran shortly after the injury and diagnosed the Veteran with a stretching or tearing injury of the muscles and ligaments in the back.  He also diagnosed lumbar disc degeneration and lumbar segmental dysfunction.  He concluded that the Veteran's conditions were related to service to a reasonable degree of chiropractic certainty.

In June 2011, a VA examiner M.E.H., a fellow of the American Academy of Disability Evaluating Physicians, diagnosed degenerative arthritis and degenerative disc disease of the lumbar spine and opined that it was less likely than not that those conditions were "caused by a continuation of or related to her military service in any way."  The examiner explained that the May 1987 back injury was a lumbar strain, which in greater than 90% of cases completely resolves without any residual symptoms.  He emphasized that service medical records reflected a symptom free period from May 1993 to May 1998 and that post-service medical records showed additional spinal injuries.

In June 2017, VA obtained an additional examination regarding service connection a doctor of osteopathic medicine G.M.  This opinion also concluded that the Veteran's back condition was not as least as likely as not related to her in-service injury.  The opinion cites numerous studies indicating that the Veteran's present disability is consistent with the normal aging process.  He further indicated that the opinion was consistent with the available objective testing that had taken place in the past and the Veteran's repeated statements in the 1990s that she was not experiencing back problems.  The opinion spends several pages detailing specific notes and quotations from prior records that were considered and support the opinion.

b.  Analysis

Initially, the Board finds that the Veteran's in-service injury was relatively minor and that it resolved within some weeks or months.  Although the evidence is clear that the Veteran reported some back problem, the Board concludes that the Veteran's statement to R.S.J. about falling out of the truck is not credible.  It is implausible that neither the contemporaneous records nor the buddy statement submitted would mention such an event.  In particular, the vague buddy statement that the Veteran was injured "somewhere" along the trip suggests that the event causing injury was not as memorable as a person being thrown from a truck would be.  This conclusion is supported by the contemporaneous diagnosis of the injury as a "strain" and describing the cause as a "bumpy ride."  It may well be true that she was struck by something falling during the ride.  However, even accepting that premise the available evidence indicates that the injury was of moderate severity at best.

The Board also finds that the Veteran did not experience significant symptoms for many years after the in-service event.  Within weeks after the event, a physician expressed doubts about the veracity of the pain the Veteran was reporting.  Although R.S.J. indicates that he treated the Veteran after the injury, his opinion does not indicate that any objective testing validated the Veteran's reports of pain.  Instead, he appears to have relied on the Veteran's own self-reporting of having fallen out of the truck and of experiencing pain.  The Board also concludes that the numerous contemporaneous statements by the Veteran in the decade after the injury denying any back problems are more probative than the vague recollections of family members submitted more recently.  This finding is also supported by the 2006 VA medical examination concluding that objective testing did not support the Veteran's allegations and the more recent opinions reaching similar conclusions.

Based upon this factual predicate, the Board finds that the negative VA medical opinions are more probative.  In particular, the recent June 2017 opinion reached the same conclusions that the Board now independently reaches regarding the Veteran's symptom history, while the favorable opinion of R.S.J. appears to be based upon an inaccurate statement as to the nature of the in-service injury as well as a different understanding of the Veteran's post-service history.  The Board further notes the extensive supporting analysis in the June 2017 opinion including citations to relevant research and a detailed recitation of the portions of the Veteran's medical history that support the conclusion that the current considition is consistent with normal aging.  Accordingly, this is the most probative opinion of record and leads to the conclusion that the claim must be denied.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

Furthermore, the 2017 opinion is supported by the conclusion of the June 2011 examiner who provided a similar, if less detailed, analysis in reaching the same conclusion.  Finally, the Board notes that the credentials of the physicians providing the negative opinions (doctor of osteopathy and fellow of the American Academy of Disability Evaluating Physicians) indicate greater training and expertise than the chiropractor who submitted the favorable opinion.

Therefore, the Board finds that the negative opinions are more thorough and based upon a more complete and accurate factual predicate than the favorable opinion and, therefore, the preponderance of the evidence is against the claim.

ORDER

The appeal to reopen a claim for service connection for a left shoulder disability is granted.

Service connection for bilateral hammer toes is denied.

Service connection for painful foot scars is denied.

Service connection for a low back disability is denied.

REMAND

The issue of left shoulder disability is REMANDED for the following action:

1. Arrange for exhaustive development-including, but not limited to, requesting and obtaining all appropriate records (e.g., service personnel records) from all pertinent sources-to verify whether the Veteran was on federalized service qualifying for VA as defined under 38 U.S.C. §§ 316, 502, 503, 504, and 505 and 38 C.F.R. § 3.6.  The Veteran should be notified of the AOJ's findings and be afforded an opportunity to respond.

In so finding, the AOJ must issue a finding for the record documenting ALL PERIODS OF SUCH QUALIFYING SERVICE, including the beginning and end dates, as well as the type and nature of such service (e.g., whether it was active or inactive duty for training).  The Veteran should be notified of the AOJ's findings in this regard as well and afforded an opportunity to respond.

2. The AOJ should then review the record, arrange for any additional development deemed necessary to readjudicate the claims for service connection for a left shoulder disability and a low back disability, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


